Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 22, 2022 has been entered. Claims 1, 3, 6, and 8 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome the Drawings objection previously set forth in the Ex Parte Quayle Action mailed April 22, 2022. 

REASONS FOR ALLOWANCE
Claims 1, 3, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As previously mentioned in the Ex Parte Quayle Action mailed April 22, 2022, the closest prior art of record to teach the limitation of claim 1, “wherein, in a detection mode to detect the lesion, only the first ultrasound transducer is activated, and only the low-intensity focused ultrasound is outputted, and wherein, in a treatment mode to ablate or remove the lesion, the second ultrasound transducer is activated together with the first ultrasound transducer, and the high-intensity focused ultrasound is outputted”, is Owen et al., “In Vivo Evaluation of a Mechanically Oscillating Dual- Mode Applicator for Ultrasound Imaging and Thermal Ablation,” IEEE Transactions on Biomedical Engineering, vol. 57, no. 1, pp. 80-92, Jan. 2010.
Owen talks about configuring the ultrasound system in an imaging mode, where only the center transducer element is activated, and a therapy (treatment) mode, where all five of the transducer elements are activated, including the center transducer element (Fig. 1), but Owen does not explicitly teach the center transducer element outputting low-intensity focused ultrasound during imaging mode. Owen also does not explicitly teach having a total of two transducer elements of the ultrasound source outputting high-intensity focused ultrasound during treatment mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793